DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 09/10/2020 and 09/21/2021 have been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximate" in claim 10 is a relative term which renders the claim indefinite.  The term "approximate 1.5 cm " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1-3, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (U.S. Patent No. 7,549,960) hereinafter “Govari” in view of Levin (U.S. Publication No. 2002/0143320) hereinafter “Levin”.
	Regarding claim 1, Govari discloses a system for medical object tracking [see abstract of Govari] comprising: 
a plurality of radio frequency transceivers [RF radiators 40, 42, 44, see FIG. 1], each of the plurality of radio frequency transceivers configured to emit a radio frequency signal at a first respective frequency [see column 8, lines 13-17]
 a radio frequency beacon [tag 12; see FIG. 1] attachable to a medical object [see FIG. 1 and column 8, lines 47-50; the tag is attached to an intravascular catheter], the radio frequency beacon being configured to 
modify the radio frequency signal from the respective first frequency to a second respective frequency different than the first respective frequency [see column 11, lines 1-20; the tag receives the signal at frequency f1 but emits RF signal at frequency f2]; and 
a control device [signal processor 30; see FIG. 1]  in communication with the plurality of radio frequency transceivers [see column 8, lines 51-55] , the control device including processing circuitry configured to determine a location of the medical .[see column 11, lines 20-30]  
Govari does not expressly disclose that the RF beacon attachment to a medical object is removable.
Levin, directed towards medical object tracking using RF ID tags [see abstract of Levin] further discloses that the RF beacon attachment to the medical object is removable [see [0071] and claim 6 of Levin]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the attachable RF beacons of Govari further and make them removable according to the teachings of Levin in order to reuse the RF beacon in various medical objects as needed.
Regarding claim 2, Govari further discloses that the beacon includes a dome [see FIG. 2 and column 8, line 61-column 9, line 3; shell 52 is the dome].  
Regarding claim 3, Govari further discloses that the beacon includes an antenna disposed within the dome. [see column 11, lines 5-20 disclosing that the shell radiates out a RF signal. in the broadest reasonable interpretation, an antenna is an element that radiates and receives EM energy. Therefore, the beacon of Govari includes an antenna in its broadest reasonable interpretation] 
Regarding claim 11, Govari discloses a method implemented in a system for medical object tracking [see abstract of Govari], the method comprising: 
emitting, at each radio frequency transceiver of a plurality of radio frequency transceivers [RF radiators 40, 42, 44, see FIG. 1], a radio frequency signal at a first respective frequency; [see column 8, lines 13-17]
[tag 12; see FIG. 1] attachable to the medical object [see FIG. 1 and column 8, lines 47-50; the tag is attached to an intravascular catheter],, the radio frequency signals from the plurality of radio frequency transceivers from the first respective frequency to a second respective frequency different than the first respective frequency; and [see column 11, lines 1-20; the tag receives the signal at frequency f1 but emits RF signal at frequency f2]
33Attorney Docket No. 2048-2CIP determining a location of the medical object in three-dimensional space based at least in part on the modified radio frequency signals and vibration-based signals. .[see column 11, lines 20-30]  
 Govari does not expressly disclose that the RF beacon attachment to a medical object is removable.
Levin, directed towards medical object tracking using RF ID tags [see abstract of Levin] further discloses that the RF beacon attachment to the medical object is removable [see [0071] and claim 6 of Levin]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the attachable RF beacons of Govari further and make them removable according to the teachings of Levin in order to reuse the RF beacon in various medical objects as needed.
Regarding claim 12, Govari further discloses that the beacon includes a dome [see FIG. 2 and column 8, line 61-column 9, line 3; shell 52 is the dome].  
Regarding claim 13, Govari further discloses that the beacon includes an antenna disposed within the dome. [see column 11, lines 5-20 disclosing that the shell radiates out a RF signal. in the broadest reasonable interpretation, an antenna is an element that radiates and receives EM energy. Therefore, the beacon of Govari includes an antenna in its broadest reasonable interpretation] 

Claim 4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (U.S. Patent No. 7,549,960) hereinafter “Govari” in view of Levin (U.S. Publication No. 2002/0143320) hereinafter “Levin” as applied to claims 3, 1, and 13, above, and further in view of Malackowski et al. (U.S. Publication No. 2007/0225595) hereinafter “Malackowski”.
Regarding claim 4 and 14, Govari in view of Levin discloses all the limitations of claims 3 and 13 above [see rejection of claims 3 and 13].
Govari in view of Levin does not expressly disclose that the beacon includes a platform and a first medical object affixation element extending orthogonally from the platform.  
Malackowski, directed towards tracking markers for body tissue [see abstract of Malackowski] further discloses that the beacon includes a platform and a first medical object affixation element extending orthogonally from the platform.[see FIG. 18 and [0156] and the annotated image below]

    PNG
    media_image1.png
    547
    583
    media_image1.png
    Greyscale

.[see [0006] of Malackowski]
Regarding claim 10, Govari in view of Levin discloses all the limitations of claims 1 above [see rejection of claim 1].
Govari in view of Levin does not expressly disclose that the beacon is approximate 1.5cm in diameter.  
Malackowski further discloses that the beacon is approximately 1.5 cm in diameter.[see [0050]; the diameter of the beacon is 14mm which is 1.4cm]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the dimensions of the beacon of Govari in view of Levin further and make it approximately 1.5 cm in diameter according to the teachings of Malackowski in order to make it an optimal dimension for tissue attachment.

Claim 5, 6, and 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (U.S. Patent No. 7,549,960) hereinafter “Govari” in view of Levin (U.S. Publication No. 2002/0143320) hereinafter “Levin” and Malackowski et al. (U.S. Publication No. 2007/0225595) hereinafter “Malackowski” as applied to claims 4 and 14 above , and further in view of Pack et al. (U.S. Publication No. 2020/0170751) hereinafter “Pack”.
claim 5 and 15, Govari in view of Levin and Malackowski discloses all the limitations of claims 4 and 14 above [see rejection of claims 4 and 14].
Govari in view of Levin and Malackowski does not expressly disclose that the beacon includes a second medical object affixation element extending at an oblique angle from the platform.  
Pack, directed towards fiducial marker attachment to tissue [see abstract of Pack] further discloses that the beacon includes a second medical object affixation element extending at an oblique angle from the platform [see [0011] and [0022] of Pack]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the beacon of Govari in view of Levin and Malackowski further and make the beacon include a second medical object affixation element extending at an oblique angle from the platform according to the teachings of Pack in order to more securely attach the beacon to the tissue. [see [0022] of Pack]
Regarding claim 6 and 16, Govari in view of Levin and Malackowski further discloses that the dome includes a plurality of gripping elements on its exterior surface. [see the annotated image above and FIG. 18 of Malackowski; the facets on the exterior surface of the dome are the gripping elements.] 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (U.S. Patent No. 7,549,960) hereinafter “Govari” in view of Levin (U.S. Publication No. 2002/0143320) hereinafter “Levin”, Malackowski et al. (U.S. Publication No. 2007/0225595) hereinafter “Malackowski ” and Pack et al. (U.S. Publication No. 2020/0170751) hereinafter “Pack” as applied to claims 6 and 16 above, and further in view of Tucker (U.S. Publication No. 2010/0085156) hereinafter “Tucker”.
Regarding claim 7 and 17, Govari in view of Levin, Malackowski and Pack discloses all the limitations of claims 6 and 16 above [see rejection of claims 6 and 16].
Govari in view of Levin, Malackowski and Pack does not expressly disclose that the beacon includes an accelerometer disposed within.  
Tucker, directed towards designing RF ID tags [see abstract of Tucker] further discloses that the beacon includes an accelerometer disposed within [accelerometer 191; see FIG. 6 and [0044]-[0045] of Tucker]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the beacon of Govari in view of Levin, Malackowski and Pack further and include an accelerometer disposed within according to the teachings of Tucker in order to provide the orientation of the RF beacon in space.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Levin, Malackowski, Pack and Tucker as applied to claims 7, and 17 above and further in view of Frame et al. (U.S. Publication No. 2017/0239013) hereinafter “Frame”. 
Regarding claim 8 and 18, Govari in view of Levin, Malackowski, Pack, and Tucker disclose all the limitations of claims 7 and 17 above [see rejection of claims 7 and 17].
that the beacon is configured to twist lock to the platform.
Frame, directed towards electromagnetic beacon [see abstract of Frame] further discloses that the beacon is configured to twist lock to the platform [see [0146] and claim 19 of Frame]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the beacon of Govari in view of Levin, Malackowski, Pack, and Tucker further and make the beacon is configured to twist lock to the platform according to the teachings of Frame in order to allow for removal of the beacon from the tissue easily.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Levin, Malackowski, Pack and Tucker, and Frame as applied to claims 8 and 18 above, and further in view of May et al. (U.S. Publication No. 2017/0312035) hereinafter “May”.
Regarding claim 9 and 19, Govari in view of Levin, Malackowski, Pack, Tucker, and Frame disclose all the limitations of claims 8 and 18 above [see rejection of claims 8 and 18].
Govari in view of Levin, Malackowski, Pack, Tucker, and Frame does not disclose that the beacon includes a quick response (QR) code readable by the plurality of radio frequency transceivers.  
[see abstract of May] further discloses a quick response (QR) code readable by the plurality of RF transceivers [see [0063] of May].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the beacon of Govari in view of Levin, Malackowski, Pack, Tucker, and Frame further and use a quick response code readable by the plurality of RF transceivers according to the teachings of May in order to provide a more reliable way of detecting each transceiver.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Govari (U.S. Patent No. 7,549,960) hereinafter “Govari” in view of Malackowski et al. (U.S. Publication No. 2007/0225595) hereinafter “Malackowski” and Pack et al. (U.S. Publication No. 2020/0170751) hereinafter “Pack” and Tucker (U.S. Publication No. 2010/0085156) hereinafter “Tucker”. 
Regarding claim 20, Govari discloses a radiofrequency beacon [tag 12; see FIG. 1], comprising: a platform [platform 90; see FIG. 5A of Govari]; a dome[see FIG. 2 and column 8, line 61-column 9, line 3; shell 52 is the dome], the dome including an antenna disposed within [see column 11, lines 5-20 disclosing that the shell radiates out a RF signal. in the broadest reasonable interpretation, an antenna is an element that radiates and receives EM energy. Therefore, the beacon of Govari includes an antenna in its broadest reasonable interpretation] and a circuit board [tunnel diode] disposed between the dome at the platform, the antenna being affixed to .[see column 11, lines 5-20; the tunnel diode is the circuit board on the platform]
Govari does not disclose a first medical object fixation element extending from and perpendicular to the platform; a second medical objection fixation element being disposed at an oblique angle to the platform; an accelerometer disposed within the dome; 
Malackowski, directed towards tracking markers for body tissue [see abstract of Malackowski] further discloses that the beacon includes a platform and a first medical object affixation element extending orthogonally from the platform.[see FIG. 18 and [0156] and the annotated image below]
Pack, directed towards fiducial marker attachment to tissue [see abstract of Pack] further discloses that the beacon includes a second medical object affixation element extending at an oblique angle from the platform [see [0011] and [0022] of Pack]
Tucker, directed towards designing RF ID tags [see abstract of Tucker] further discloses that the beacon includes an accelerometer disposed within [accelerometer 191; see FIG. 6 and [0044]-[0045] of Tucker]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the beacon of Govari in view of Levin further and include a platform and a first medical object affixation element extending orthogonally from the platform according to the teachings of Malackowski in order to provide an attachment means for attaching the marker to the tissue securely.[see [0006] of Malackowski]It would have been obvious to a person of ordinary skill level in the art at [see [0022] of Pack]It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the beacon of Govari in view of Levin, Malackowski and Pack further and include an accelerometer disposed within according to the teachings of Tucker in order to provide the orientation of the RF beacon in space.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793